Citation Nr: 1422596	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for residuals of a left foot injury, status-post surgery.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome (IBS) and acid reflux.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and panic disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 through June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in January 2008, which denied service connection for a left foot disability and gastrointestinal disorders characterized as irritable bowel syndrome (IBS) and acid reflux, and in October 2008, which denied service connection for a left hip disorder; declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder claimed as PTSD, schizoaffective disorder, and panic disorder; and a TDIU.  The Veteran perfected timely appeals of these decisions.

The Veteran testified during a June 2009 Travel Board hearing.  Subsequently, in an April 2010 decision and remand, the Board determined that new and material evidence was received to warrant reopening the Veteran's claim for service connection for an acquired psychiatric disorder; however, the Board remanded the underlying service connection claim, as well as the issues of the Veteran's entitlement to service connection for a hip disorder; gastrointestinal disease; left foot disorder; and a TDIU for additional claims development.  Such development was to include providing the Veteran with new VA examinations of her hips, left foot, and claimed gastrointestinal disability.  After efforts were undertaken to comply with the April 2010 remand directives, the matter was returned to the Board.

In February 2012, the Board denied service connection for an acquired psychiatric disorder and remanded the issues of the Veteran's entitlement to service connection for a hip disorder, left foot disorder, gastrointestinal disorder, and a TDIU.  As basis for remanding these issues, the Board determined that VA examinations performed in September 2010 of the Veteran's hips, left foot, and stomach were incomplete and remanded the matter again so that addendum opinions could be obtained to address the noted deficiencies.

After efforts to comply with the Board's February 2012 remand action were undertaken, the matter was returned once again to the Board.  In October 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over her June 2009 hearing was no longer employed by the Board and she was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 CFR 20.707.  Later that month, the Veteran replied by requesting a new video conference hearing, and accordingly, the Board remanded the Veteran's appeal again in order to honor the Veteran's request.

In March 2013, the Veteran testified during a video conference hearing that was held before the undersigned VLJ.  Transcripts of the Veteran's June 2009 and March 2013 testimony are associated with the record.

Concurrent with the foregoing, the Veteran appealed the Board's February 2012 denial of her claim for service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's February 2012 denial and remanded the issue to the Board.  In that appellate posture, that issue returns to the Board for its consideration.

The Board also notes that the Veteran previously provided testimony, in relation to her claim for service connection for an acquired psychiatric disorder, during her June 2009 Travel Board hearing.  After that issue was returned from the Court subject to its June 2013 Memorandum Decision, the Board notified the Veteran in January 2014 that the Veterans Law Judge who presided over the June 2009 hearing was no longer employed at the Board.  Accordingly, the Veteran was given the option of requesting a new hearing to be held before a currently sitting Board member.  In a response received later that month, the Veteran declined such a hearing.

Subject to the foregoing history, the Board accepts appellate jurisdiction over the issues of the Veteran's entitlement to service connection for a hip disorder; residuals of a left foot injury, status-post surgery; a gastrointestinal disorder, claimed as irritable bowel syndrome (IBS) and acid reflux; and an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and panic disorder; as well as the Veteran's entitlement to a TDIU.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and panic disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a pre-existing left foot condition that was aggravated beyond its normal progression during her active duty service and which has resulted in current left foot plantar fasciitis, painful plantar scars, residuals of left foot neurectomies, chronic foot pain secondary to incisional neuroma, and causalgia due to incisional neuroma.

2.  The Veteran has a chronic left hip strain that resulted from her service-connected left foot disability.

3.  The Veteran has current rectocele and cystocele which began during service and is manifested by constipation and gastroesophageal reflux disease (GERD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot disabilities, to include plantar fasciitis, painful plantar scars, residuals of left foot neurectomies, chronic foot pain secondary to incisional neuroma, and causalgia due to incisional neuroma, have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a left hip disability, secondary to left foot disabilities, have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).

3.  The criteria for service connection for gastrointestinal disorders, to include rectocele and cystocele, have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, including arthritis and organic diseases of the nervous system, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Left Foot

In her claims submissions, the Veteran alleged that she currently experiences left foot pain and numbness.  During her June 2009 and March 2013 Board hearings, the Veteran testified that, prior to her enlistment into service, she dropped a 30 pound concrete block onto her left foot, severing nerves, tendons, and ligaments in her foot.  She testified further that she had left foot surgery in 1997 for placement of three bone grafts which were taken from her left hip.  According to the Veteran, she was required to wear a metal brace to keep her left ankle immobilized; however, was not permitted to wear the brace during service.  Thus, she alleges, her pre-service left foot injury was aggravated during her active duty service.

A January 1982 treatment record from University of Washington Hospital shows that the Veteran had a history of left ankle sprain in 1978 and also sustained a left foot injury in 1981 after dropping a brick on her foot.  An examination at that time revealed a sprained ankle.

At the time of her October 1990 enlistment examination, the Veteran reported that she sustained a left foot fracture in 1979 and ultimately underwent surgery in 1981 for left foot bone graft and hardware placement.  However, she denied having any problems since the 1981 surgery.  Indeed, a clinical examination at that time revealed normal findings of the feet and lower extremities.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111  shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137 (West 2002).  Here, given the 1982 pre-service treatment record, and where the Veteran's pre-service left foot injury was noted during her enlistment examination, the Board finds that the Veteran had a left foot condition that pre-existed her enlistment into service.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

During service in March 1991, the Veteran was diagnosed and treated for bilateral plantar fasciitis that was manifested by heel pain.  In June 1991, she was treated for bilateral foot and ankle pain; although no specific diagnosis was rendered at that time.

Post-service treatment records show that the Veteran began receiving VA treatment for left heel pain in February 2005.  At that time, she was diagnosed with infracalcaneal bursitis and left first metatarsal pain.  In August 2005, she returned for re-evaluation of ongoing heel pain.  Her diagnosis was changed at that time to plantar fasciitis.

Subsequent VA treatment records show that the Veteran continued to be followed for left foot pain.  In March 2006, she described that her foot pain was shooting into her third and fourth toes.  An examination at that time showed tenderness to palpation over the medial tubercle of the calcaneus and Mulder's clicking at the left third IMS with pain.  A left third IMS neuroma was diagnosed.  In September 2006, the Veteran underwent surgery to remove the neuroma.

Following the September 2006 surgery, the Veteran continued to complain of pain over the plantar surface and fourth metatarsal joint of the left foot.  In June 2007, she underwent a second left foot surgery, this time to remove a painful pinched nerve.

Again, the Veteran continued to report left foot symptoms.  In October 2007, she complained of an "electricity" pain, muscle spasms, and increased sensitivity in her left foot.  An examination revealed tenderness over the left foot incisional scar.  During a March 2008 VA treatment, she continued to report left foot pain which radiated from the ball of her foot and into her left third and fourth toes.  Once again, an examination of the skin revealed a hypertrophic deep incisional scar.  The treating VA physician diagnosed a painful scar and stump neuroma over the left third interspace.

In April 2008, the Veteran underwent a third surgery for left foot plantar scar revision and neurectomy.  Once again, the Veteran continued to experience post-surgical left foot pain.  During a follow-up visit in May 2008, she reported having a painful bump on the plantar surface of her left foot.  During a November 2008 VA treatment, she continued to report shooting pain in her left foot which traveled from the scar site and into her second, third, and fourth toes.  Moderate pes valgoplanus was seen during an examination of the left foot.  The examining physician diagnosed residuals of April 2008 left foot neurectomy through the plantar incision with deep scar and nerve entrapment.

In a June 2009 letter, the Veteran's VA podiatrist, Dr. B.Y., summarized that the Veteran had current left foot diagnoses which included plantar fasciitis, painful plantar scars, residuals of left foot neurectomies, chronic foot pain secondary to incisional neuroma, and causalgia due to incisional neuroma.  He stated that he had reviewed the Veteran's service treatment records and, based on that review, opined that the Veteran's current nerve injuries in her left foot are as likely as not related to peroneal nerve paralysis and tendon inflammation incurred during her active duty service.  As rationale, Dr. B.Y. noted correctly that the Veteran was treated for bilateral plantar fasciitis manifested by heel pain in March 1991.  According to Dr. B.Y., the Veteran's left foot condition is a surgical complication following customary non-surgical and surgical treatment of chronic plantar fasciitis.  Dr. B.Y. added that although the Veteran did sustain a left foot injury prior to service and underwent a left foot reconstructive surgery prior to her entry into service, her induction physical notes that she had no problems since her pre-service injury.  Further, x-rays taken at her induction physical indicated post-surgical changes in her left foot, but no other abnormalities.  Hence, Dr. B.Y. appears to conclude, the Veteran's current left foot condition was not etiologically related to her pre-service left foot injury, but rather, her in-service plantar fasciitis.

Subsequent VA treatment records through December 2010 reflect that the Veteran continued to be followed for left foot pain, tingling, and paresthesias.  Consistent with these complaints, objective testing performed during an April 2010 VA treatment revealed positive neurological findings.

In October 2010, the Veteran underwent a VA examination of her left foot.  During the examination, the Veteran reported her aforementioned pre-service left foot injury sustained after dropping a concrete block on her foot.  The Veteran recalled that the injury involved crushed bones and severed tendons.  Regarding her current symptoms, the Veteran reported constant left foot pain which flared up after standing and walking.  She also reported spasms at night, complained that her foot was "very sensitive" to the touch, and also reported that her left toes had limited motion.  On review of the claims file, the examiner also noted the aforementioned history of plantar fasciitis and Achilles tendonitis during service.

A physical examination revealed moderate tenderness over a superficial scar on the dorsum of the left foot over the first metatarsal.  Mild tenderness was also noted on a scar located over the dorsal aspect of the left foot over the third metatarsal.  Additional asymptomatic scars were seen on the proximal lateral aspect of the foot near the lateral malleolus and on the plantar aspect.  Numbness was noted in the third, fourth, and fifth toes.  Mild to moderate tenderness was also seen with manipulation of the plantar fascia and the bony structures deep to the dorsal scars.  X-rays taken in November 2009 were reviewed and noted as showing ankylosis of the first metatarsal/tarsal articulation.

The examiner diagnosed left foot ankylosis, bursitis, and strain.  He opined that these were not caused or initially manifested during service, but rather, began prior to service and naturally progressed over time.  The examiner noted that there was no evidence in the record that these were aggravated during service or as a result of service.  Notably, however, the examiner did not acknowledge or address the favorable opinion provided by Dr. B.Y. in June 2009.  Indeed, the examiner does not appear to consider or address the possibility that the Veteran's current left foot condition, while not a result of aggravation of the pre-service injury, did result from the Veteran's in-service plantar fasciitis and tendonitis.

The evidence shows that the Veteran has experienced nerve problems in the plantar area of her left foot, manifested by shooting pain from the plantar area and into the toes of her left foot.  The record contains conflicting evidence as to whether this condition, diagnosed as plantar fasciitis, painful plantar scars, residuals of left foot neurectomies, chronic foot pain secondary to incisional neuroma, and causalgia due to incisional neuroma, is related in any way to the Veteran's active duty service.

The Board is inclined to assign greater probative weight to the favorable June 2009 opinion provided by Dr. B.Y. than it does to the negative opinion provided in the October 2010 VA examination.  In that regard, the Board finds that Dr. B.Y.'s opinion appears to be supported by a full rationale that is based upon a complete understanding of the Veteran's medical history which is consistent with the facts shown in the record.  By contrast, the VA examiner's October 2010 opinion, although instructive as to the question of whether the Veteran's current condition was the product of aggravation of her pre-service injury, does not consider or address the question of whether her current left foot disabilities are a progression of the plantar fasciitis sustained by the Veteran during her active duty service.  In the absence of such an opinion, the October 2010 opinion is incomplete and therefore not entitled to significant probative weight. Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  Accordingly, the Board assigns far greater probative weight to Dr. B.Y.'s favorable opinion.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's  opinions than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence).

Overall, the evidence shows that the Veteran has current plantar fasciitis, painful plantar scars, residuals of left foot neurectomies, chronic foot pain secondary to incisional neuroma, and causalgia due to incisional neuroma, and that these conditions resulted from plantar fasciitis initially sustained during her active duty service.  Accordingly, the Veteran is entitled to service connection for a left foot disability.  As such, this claim is granted.



	B.  Hip

In support of her claim for service connection for a hip disorder, the Veteran has alleged that she has left hip problems which were aggravated during her active duty service.  During her hearings, she testified that she has had increased frequency of dislocation in her hip joint and that she has been told by her treating physicians that her hip problems may be related to her service-connected knee and left foot disabilities.

The Veteran's October 1990 enlistment examination report does not reflect any objective findings related to her hips.  In an accompanying Report of Medical History, the Veteran did not report any history of hip problems.  A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As no objective findings or subjectively reported history of prior hip problems are noted in the enlistment examination, the Veteran must be presumed as having been sound with respect to her hips at the time of enlistment.  Subject to the same, the Board notes that subsequent service treatment records dated February 1991show that the Veteran was treated during service for left hip pain.

During an October 2010 VA examination, the Veteran reported that she was told during service that she had left hip arthritis.  She stated that she experienced intermittent locking of her hips during service.  Upon review of the claims file, the examiner noted that the Veteran had sustained a left foot injury in 1987.  Upon examination, the examiner diagnosed a left hip strain that developed prior to service and developed as a result of her left foot problems.  As rationale for this opinion, the examiner noted that he has specialized training in osteopathic diagnosis and treatment and that he carefully observed the Veteran and noted that she had an inversion strain of her left foot which caused her to stand with the medial portion of her foot elevated, thus causing a counter strain extending upwards to the right hip joint, thereby causing an external rotation strain and dragging on the soft tissue distal to the iliac crest.
Curiously, the examiner appears to contradict his own finding that the Veteran's hip disorder pre-existed her enlistment into service.  In that regard, he admits that there is no clear and unmistakable evidence that her hip disorder developed prior to service, and further, acknowledged there are no documented references to the hips in the service treatment records.  Indeed, as discussed above, the absence of any noted hip abnormalities or complaints in the enlistment examination records gives rise to the presumption that the Veteran was of sound condition with regard to her hips when she enlisted into service.  This presumption is not rebutted by any clear and unmistakable evidence to the contrary.

The evidence shows that the Veteran has sustained a chronic left hip strain that has resulted from her service-connected left foot disability.  The October 2010 VA examiner's opinion in that regard is not rebutted by any contrary opinions in the record; moreover, this opinion appears to be based upon the examiner's specialized experience and knowledge in osteopathy, and also, appears to be based upon full rationale that is consistent with sound medical principles and the facts shown in the record.

Under the circumstances, the Veteran is entitled to service connection for a chronic left hip strain, as secondary to her service-connected left foot disability.  This claim is granted.

	C.  Gastrointestinal Disorder

In support of her claim for service connection for a gastrointestinal disorder, the Veteran has alleged that she has chronic gastrointestinal problems, including constipation, fecal impaction, acid reflux, and other digestive problems.  During her June 2009 and March 2013 hearings, the Veteran alleged that these problems began during her active duty service.

Consistent with the Veteran's assertions, service treatment records reflect that the Veteran was treated during service in October 1991 for complaints or lower abdomen pain and cramping and colon spasms.  The following month, in November 1991, the Veteran was treated for similar symptoms and diagnosed with bacterial vaginitis.

Post-service treatment records show that the Veteran has been treated since October 1992 for complaints of constipation, reflux, abdominal bloating, and abdominal pain.  During VA treatment in February 2006, she was diagnosed with gastroesophageal reflux disease (GERD).  A Sitz marker study performed in February 2007 confirmed that the Veteran was experiencing chronic constipation that was described at that time as being "idiopathic."  In April 2008, the Veteran underwent a laparoscopic loop ileostomy to relieve her constipation; however, subsequent VA treatment records reflect ongoing gastrointestinal complaints, including ongoing pain, nausea, and vomiting.  \\

During an October 2010 VA examination, the Veteran reported ongoing constipation since boot camp in 1991.  She reported that after her ileostomy, she had a stomach perforation which required insertion of a G-J tube and an ileostomy bag.  She also reported flare-ups of abdominal pains which occurred twice a day and caused a contraction-type sensation.  She stated that she was taking anti-nausea medications four times a day to prevent vomiting, and also reported GERD that had been present since service.  She reported that the flare-ups of her stomach symptoms caused her to remain in bed, sometimes all day.

Upon review of the claims file, the examiner noted a significant history of colon spasms during service in November 1991.  The examiner also noted that a June 1993 hospital admission reflects reported constipation over the past one or two years, with defecation only three or four times a month with enema.

During physical examination, the examiner noted the Veteran's ileostomy bag placed in the upper right quadrant of her abdomen and a feeding tube placed in the upper left quadrant.  Mild to moderate abdominal tenderness was noted in the right upper, right lower, and lower left quadrants.  The examiner diagnosed intestinal ileus with end ileostomy and colectomy.  Overall, the examiner opined that it is less likely than not that the Veteran's gastrointestinal disability began before service or was aggravated during service.  As rationale, the examiner noted that there is no evidence of a gastrointestinal problem either before or during her active duty service, and that only one post-service treatment record references the existence of gastrointestinal problems during service.

In a supplemental February 2012 opinion, the VA examiner opined that it is less likely than not that the Veteran's gastrointestinal disorder began before service, was caused by service, or was aggravated by service.  As rationale, the examiner noted that the isolated complaint of colon spasms during service, in the absence of any positive physical findings or work-up, is insufficient to support any conclusion.  However, the examiner opined further that chronic constipation does not necessarily cause "colon spasms" and rarely leads to colon surgery.  The examiner also acknowledged that his specialty was in general medicine and that given his limited area of specialty in relation to the Veteran's disability, he was unable to provide the requested opinion without resorting to mere speculation.  He recommended that the Board seek the opinion of a Board Certified Gastroenterologist.

Accordingly, the Board referred this matter to a gastroenterologist for an opinion as to whether the Veteran's gastrointestinal disorder is related to her active duty service.  Upon review of the claims file, the expert opined that it is more likely than not that the chronic constipation experienced by the Veteran was made worse by the physical demands of basic training.  As rationale, the examiner notes that the Veteran reported that her constipation began during her basic training.  The expert opined further that it is more likely than not that the Veteran's current gastrointestinal disorders including intestinal ileus and irritable bowel syndrome resulting in an ileostomy and colectomy are service-connected.

As rationale for these opinions, the expert noted that the Veteran was treated during service in October 1992 for a cystocele and rectocele.  At that time, the Veteran acknowledged that using enemas helped her with her constipation, thus suggesting to the expert that her rectocele was symptomatic during service and productive of constipation.  The expert observed that patients with symptomatic rectoceles will often not report history of a rectocele; however, rectoceles are often manifested by constipation.

The expert noted further that the Veteran had a hysterectomy and repair of her urinary cystocele in 2003, and in 2008, reported having only one bowel movement per month.  A defecogram at that time revealed a large nonfunctioning rectocele, a large enterocele, and some component of rectal prolapse and outlet dysfunction which were resulting in significant delay in emptying the rectum.  The expert stated that, upon reviewing the Veteran's records, he was unable to find an explanation as to why the abnormalities noted on the defecogram were not addressed.  Nonetheless, the expert noted, the Veteran's constipation problems were likely due to her vaginal enterocele and rectocele rather than a global motility disorder involving the stomach, small bowel, colon, and multiple anorectal anatomic and possibly motility abnormalities."  As the expert noted, a symptomatic enterocele will reflexively delay gastric emptying and can even account for symptoms of GERD.  Thus, the expert concludes that the Veteran's gastrointestinal symptoms such as constipation and GERD are manifestations of enterocele and rectocele which first occurred during the Veteran's active duty service.

As the October 2010 VA examiner acknowledged, he did not have specific expertise as a gastroenterologist, and thus was unable to provide an opinion as to the etiology of the Veteran's gastrointestinal problems without resorting to mere speculation.  As such, the opinions rendered by the VA examiner are not entitled to significant probative weight.  By contrast, the November 2013 expert opinion, which was rendered by a gastroenterologist and is based upon a review of the claims file, is based upon thorough rationale that is consistent with the facts shown in the record.  For this reason, the Board assigns greatest probative weight to the favorable November 2013 expert opinion.

Overall, the evidence shows that the Veteran has constipation and GERD which resulted from enterocele and rectocele that was sustained during her active duty service.  Accordingly, the Veteran is entitled to service connection for a gastrointestinal disability.  As such, this claim is granted.




ORDER

Entitlement to service connection for residuals of a left foot injury, status-post surgery, is granted.

Entitlement to service connection for a hip disorder is granted.

Service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome (IBS) and acid reflux, is granted.


REMAND

Regarding her claim for service connection for an acquired psychiatric disorder, the records show that the Veteran has had a long and complicated psychosocial history which includes childhood physical and mental abuse by her mother and stepfather, family alcoholism, running away from home at age 11, multiple previous suicide attempts, disciplinary problems, violence, childhood prostitution, and interpersonal conflicts.  Similarly, the records show that the Veteran has reportedly experienced longstanding psychiatric symptoms which include anger, auditory and visual hallucinations, memory problems, depression, panic attacks, anxiety, dislike of crowds and being touched by other people, suicidal ideation, homicidal ideation, and reported periods of blackouts.

The Veteran was most recently afforded a VA psychiatric examination in August 1996, at which time, the Veteran reported the aforementioned psychosocial history and psychiatric symptoms.  Following a review of the claims file and an interview and mental status examination of the Veteran, the examiner opined that the Veteran's life adjustment was typical of people with profound personality disorders.  In that regard, the examiner noted that the Veteran's intense but unstable interpersonal relationships, impulsivity, suicidal threats, emotional lability, and inappropriate and intense anger displays were all compatible with a diagnosis of borderline personality disorder.  The examiner noted that the Veteran's reported hallucinatory activity did not appear to be part of a pervasive thought disorder or psychosis, but was more compatible with loose grip on reality and episodically manifested by severe personality disorder patients.  The examiner also noted that the Veteran's dissociative episodes were also compatible with personality disorder.  Hence, the examiner diagnosed a personality disorder.

Records from subsequent VA psychiatric treatment reflects ongoing complaints of psychiatric symptoms   During a February 2004 treatment, the Veteran was given a multi-axis which included Axis I diagnoses of schizoaffective disorder and panic disorder with agoraphobia, as well as an Axis II diagnosis of borderline personality disorder.  Subsequent VA treatment records dated through April 2011 show that the Veteran continued to be followed for these diagnoses.  Also, social security records in the claims file include psychiatric evaluations performed by Dr. S.B. and Dr. R.P. in December 1992 and March 2004 respectively, which reflect Axis I diagnoses of dissociative state, possible major depression, psychotic disorder, and agoraphobia.

For obvious reasons, the treatment records dated after 1996 were not available at the time of the August 1996 examination, and moreover, these records were never made available to that examiner for review and consideration in preparation of an addendum opinion.  Similarly, the Veteran was never afforded a new VA examination to determine whether these Axis I diagnoses were related in any way to the Veteran's active duty service, or, were aggravated by the Veteran's active duty service.  Given the same, and as it has been nearly 18 years since the Veteran was last given a VA psychiatric examination, the Board finds that a remand of this issue is necessary in order to afford the Veteran a new VA psychiatric examination to explore these questions.  38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for a TDIU, the Board observes that service connection is currently in effect for urinary stress incontinence, residual of cystocele, rated as 20 percent disabling; right carpal tunnel syndrome, rated as 10 percent disabling; left carpal tunnel syndrome, rated as 10 percent disabling; right knee patellofemoral syndrome, rated as 10 percent disabling; left knee patellofemoral syndrome, rated as 10 percent disabling; lumbar spine degenerative joint disease, rated as 10 percent disabling; right shin splints, rated as noncompensable; left shin splints, rated as noncompensable; bilateral fibrocystic breast disease, rated as noncompensable; and right lower leg sensory nerve damage as residual from a contusion, rated as noncompensable.  Additionally, by virtue of this decision, the Veteran has also been granted service connection for a left hip disability, left foot disability, and a gastrointestinal disability.  Disability ratings for these newly service-connected disabilities have yet to be assigned.

Additionally, the Board notes that a VA examination to determine whether any of the Veteran's service-connected disabilities have rendered her unable to secure or follow a substantially gainful occupation was never performed during the development of the Veteran's claim.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

The Board also observes that social security records in the claims file includes a May 2004 Social Security Administration determination that the Veteran was disabled from employment from June 1992 due to a combination of personality disorder and functional non-psychotic anxiety-related disorders.  As such, as part of the VA psychiatric examination ordered above, the VA examiner should also offer an opinion as to whether any diagnosed psychiatric disorders have caused the Veteran to be unable to secure or follow a substantially gainful occupation.

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment for her claimed psychiatric disorder and/or medical treatment for any of her service-connected disabilities since April 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, schizoaffective disorder, and panic disorder; and a TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of her claimed psychiatric disorder and her service-connected disabilities.  The Veteran should be advised that it remains her responsibility to report for the scheduled VA examination and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided psychiatric treatment for her claimed psychiatric disorder and/or medical treatment for her service-connected disabilities since April 2011.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of her claimed psychiatric disorders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a multi-axial diagnosis that includes an Axis I diagnosis(es) based upon findings from the examination.  For each provided diagnosis, the examiner should specifically discuss how the Veteran has met the DSM-IV criteria for that disorder.  The examiner should also comment upon the psychiatric diagnoses shown in the Veteran's service treatment records; VA treatment records; and social security records; and if appropriate, provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

The examiner should also address the following specific questions:

(a) does the Veteran have PTSD, and if so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's stressors are adequate to support a diagnosis of PTSD, and, that the Veteran's symptoms are related to the reported stressors?

(b) does the Veteran have any psychiatric disorder, other than PTSD, and if so, is it at least as likely as not (a 50 percent probability or greater) that the disorder either began during or was otherwise caused by the Veteran's active duty service?

(c)  if you believe that the Veteran does not have a current psychiatric disorder, or, that a current psychiatric diagnosis cannot be given, why do you believe that the Veteran does not have a current disorder, or, that a specific diagnosis cannot be made?
 
(d) for any diagnosed disorders, including PTSD, does the evidence clearly and unmistakably (i.e., undebatably) show that they pre-existed the Veteran's enlistment into service?  If so, does the evidence also clearly and unmistakably show that the Veteran's psychiatric disorders were not aggravated beyond its natural progression by her active duty service?

(e) do the diagnosed psychiatric disorders, including PTSD, prevent the Veteran from securing or following a substantially gainful occupation?

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  The Veteran should also be afforded a VA examination to determine whether the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.  For reference, the Veteran's current service-connected disabilities include:  urinary stress incontinence, residual of cystocele; right carpal tunnel syndrome; left carpal tunnel syndrome; right knee patellofemoral syndrome; left knee patellofemoral syndrome; lumbar spine degenerative joint disease; right shin splints; left shin splints; bilateral fibrocystic breast disease; right lower leg sensory nerve damage as residual from a contusion; left hip disability; left foot disability; and a gastrointestinal disability.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's social and occupational functioning.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, renders her unable to obtain or retain gainful employment.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, schizoaffective disorder, and panic disorder, and entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


